DETAILED ACTION
This action is response to application number 16/651,361, amendment and remarks, dated on 11/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-11 and 13-22 pending. 
Claims 3 and 12 cancelled.
Response to Arguments

Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
Applicant in page 9 of remarks regarding the amended claims, argues that “Applicant has revised the alternative claiming of: wherein a size of the LCG ID field is configured based on at least one of: number of LCGs in a network, number of LCGs used by the terminal device, and number of LCGs in a subset of LCGs selected by the network device to now recite a single limitation regarding the size of the LCG ID field which reads, wherein a size of the LCG ID field is configured based on a number of LCGs used by the terminal device. In regards to Shi, Applicant submits that Shi fails to disclose this limitation regarding the size of the LCG ID field”.
In response to applicant's argument that the size of the LCG field is configured based on the number of LCGs used by the terminal device, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Shi in ¶7 discloses Considering that the number of logical channel groups will increase in the future communication system, original LCG ID fields need to be increased correspondingly. In this way, data formats of the buffer status report are unable to satisfy a byte alignment rule, and their buffer size fields are unable to be denoted by using 6 bits in the LTE system any longer.
Shi in ¶61 discloses In an embodiment, each value of the second predetermined number of bit fields corresponds to an identifier of a logical channel or a logical channel group, and the second predetermined number may be determined according to the number of logical channels or logical channel groups. For example, when the number of logical channel groups is 5-8, the second predetermined number is 3. For example, “000” denotes that the identifier of the logical channel or logical channel group is 0, “001” denotes that the identifier of the logical channel or logical channel group is 1, “010” denotes that the identifier of the logical channel or logical channel group is 2, . . . , and so on. What described above is illustrative only, and the second predetermined number may also be other values.
In other words, Shi discloses the second predetermined number (size of the LCG field, 3 bits) is configured based on the number of LCGs used by the terminal device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shi et al. (US. 2019/0335357 A1) in view of Shaheen et al. (US. 2019/0053260 A1).

Claims 1, 8, Shi discloses a method at a terminal device (UE; Figs. 3, 4, 10; ¶131) for wireless communication (In a future wireless communication system, such as a 5G or new radio (NR) system, a buffer status report (BSR) needs to at least include two formats. One is a short buffer status report (a short BSR), and the other is a buffer status report of a variable length (a variable BSR); ¶6), comprising:
determining respective buffer size (BS) tables for at least one logical channel group (LCG) based on at least one reference BS table (determining respective buffer size (BS) tables for at least one logical channel group (LCG) from reference BS tables 1 or 2; In block 502, as shown in FIG. 2, the network side reads the buffer size information after the logical channel or the logical channel group in the buffer status report, such as a field of 5 bits, determines the buffer size to which generating a list/ a table of the BS values for four LCGs of the UE in LTE; In the short BSR format, a field of 2 bits is needed to indicate a logical channel group identification (LCG ID) to which the buffer status corresponds, and a buffer size field is also needed to specifically indicate a value range of the buffer size in the logical channel group; ¶5; ¶121);
generating a buffer status report (BSR) for the at least one LCG and
transmitting the BSR to the network device, wherein the BSR comprising a LCG identity (ID) field and a BS field for corresponding LCG (generating and transmitting BSR; a second transmitting unit configured to transmit a buffer status report of a variable length to a network side; wherein, the buffer status report of a variable length contains buffer size information on a logical channel group with a buffer size being greater than zero when the buffer status report is triggered or before logical channel data are multiplexed, or contains buffer size information on a logical channel group with a buffer size being greater than zero before logical channel data BSR comprising LCG-ID and BS fields; In an embodiment, the buffer status report carries BSR information of one or more logical channel groups (LCGs); wherein, the buffer status report is denoted by using a first predetermined number N of bytes, each byte corresponding to 8 bits, a format of the buffer status report being a short buffer status report. In an embodiment, as the logical channel or the logical channel group to which the buffer size indicated by the buffer size information contained in the buffer status report corresponds needs to be determined, the buffer status report further includes an identifier of the logical channel or the logical channel group.  In an embodiment, the identifier of the logical channel or logical channel group is a second predetermined X number of bit fields, and the buffer size information to which the logical channel or logical channel group corresponds is a third predetermined number Y of bit fields. In an embodiment, each value of the second predetermined number of bit fields corresponds to an identifier of a logical channel or a logical channel group, and the second predetermined number may be determined according to the number of logical channels or logical channel groups. For example, when the number of logical channel groups is 5-8, the second predetermined number is 3. For example, "000" denotes that the identifier of the logical channel or logical channel group is 0, "001" denotes that the identifier of the logical channel or logical channel group is 1, "010" denotes );
wherein a size of the LCG ID field is configured based on:
a number of LCGs used by the terminal device (selecting the size of the LCG ID filed according to the number of terminal LCGs or the number of LCGs of network or a subset of the LCGs (determining the second predetermined number of X bit corresponding to the number of bits of the LCGs ID and the third predetermined number of Y bits corresponding to the number of bits of BS fields for the variable length BSR as long as the summation byte length is in accordance with byte alignment rule, 8N); In an embodiment, each value of the second predetermined number of bit fields corresponds to an identifier of a logical channel or a logical channel group, and the second predetermined number may be determined according to the number of logical channels or logical channel groups. For example, when the number of logical channel groups is 5-8, the second predetermined number is 3. For example, “000” denotes that the identifier of the logical channel or logical channel group is 0, “001” denotes that the identifier of the logical channel or logical channel group is 1, “010” denotes that the identifier of the logical channel or logical channel group is 2, . . . , and so on. What described above is illustrative only, and the second predetermined number may also ; In one implementation, before the logical channel data are multiplexed, that is, before the MAC PDU is constructed, there exist total N logical channel groups, in which buffer sizes of M logical channel groups are greater than zero, and buffer sizes of the other N-M logical channel groups are equal to zero, and the variable BSR includes buffer size information of the M logical channel groups, that is, before the MAC PDU is constructed, it is determined that the number of logical channel groups that can be contained in the buffer status report of a variable length for report is the number of all logical channel groups of buffer sizes greater than zero; ¶119; ¶120; For example, before the logical channel data are multiplexed, that is, before the MAC PDU is constructed, buffer sizes of the logical channel groups LCG1, LCG2 and LCG3 are greater than zero, and buffer sizes of other logical channel groups are zero, and it may be determined that the buffer status report contains buffer size information of LCG1, LCG2 and LCG3. After the logical channel data are multiplexed, that is, after the MAC PDU is constructed, buffer data in LCG2 are completely multiplexed, and it buffer size is zero. And the buffer status report may still contain buffer size information of LCG2, that is, the status report may contain buffer size information of LCG1, LCG2 and LCG3; ¶121).

However, wherein the at least one LCG is configured by a network device for the terminal device, is well known in the art, as shown by Shaheen.
Shaheen in the same field of endeavor, systems and methods for an enhanced buffer status report (BSR) (¶2), discloses wherein the at least one LCG is configured by a network device for the terminal device (The described systems and methods do not necessarily require new formats to indicate the numerology/TTI size association and priority. The UE would/may be configured to make the associations according to the LogicalChannelConfig received from the gNB which provides the UE with the LCH numerology, LCH priority, etc. The UE performs the sorting of these active LCG according to the priority of the active LCHs triggering the BSR. The gNB may map the location (order) of the LCG within the BSR as an indication of its priority. For example, the first LCG in the list may have higher priority than the following LCGs in a descending order. It is also possible to have an alternative sorting mechanism to make such distinction (e.g., ascending order); ¶60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to configure at least one LCG by a network device for the terminal device as taught by Shaheen to modify 

Claims 2,  9, 15, 20, Shi in view of Shaheen discloses wherein the BS field occupies 5 bits, and the LCG ID field occupies 3 bits (Shi; ¶61; For example, the buffer size information is a field with the third predetermined number Y being 5 bits, or a field smaller than 5 bits, or a field larger than 6 bits; wherein, each value of the field corresponds to a range of values of a buffer size; ¶63; For example, the format of the buffer status report may be N bytes, and when the identifier of the logical channel group is denoted by a field of X bits, the buffer size information is a field of Y bits; where, 8N=X+Y, N, X and Y being positive integers greater than 1. For example, when N=1 and X=3, Y=5, and when N=2 and X=6, Y=10, which shall not be enumerated herein any further; ¶64-¶65).

Claims 4, 10, 16, 21, Shi in view of Shaheen discloses wherein the at least one reference BS table is generated based on at least one of:
a maximum uplink transport block size, a maximum number of layers, a
maximum number of component carriers (CCs), a maximum carrier bandwidth of each CC supported by the terminal device, a longest round trip time (RTT) length of a hybrid automatic repeat request (HARQ), a fraction of uplink slots in case of time division duplex, BSR report interval, and a number of bits occupied by the BS field in the BSR (Shi; a number of bits occupied by the BS In an embodiment, since the buffer size information is a field of 5 bits, the number of its values is 32, and each value corresponds to a range of values of a buffer size; ¶67; In one implementation, a maximum buffer that may be denoted by the buffer size information is 150 k bytes, and the range of values of the buffer size to which each value corresponds is as shown in Table 1 below; ¶68; In one implementation, a maximum buffer that may be denoted by the buffer size information is 3000 k bytes, and the range of values of the buffer size to which each value corresponds is as shown in Table 2 below; ¶69).

Claims 5, 11, 17, 22, Shi in view of Shaheen discloses wherein the determining respective BS tables for the at least one LCG based on at least one reference BS table (Shi; determining respective buffer size (BS) tables for at least one logical channel group (LCG) from reference BS tables 1 or 2; In block 502, as shown in FIG. 2, the network side reads the buffer size information after the logical channel or the logical channel group in the buffer status report, such as a field of 5 bits, determines the buffer size to which the logical channel or the logical channel group corresponds, that is, a size of buffer data contained by it (such as determining according to Table 1 or Table 2), and according to the buffer size, allocates appropriate resources for the UE to transmit the buffer data in the logical channel or the logical channel group. However, the particular number of allocated resources is determined according to ) comprises:
selecting the respective BS tables from the at least one reference BS table based on a rule (Shi; determining buffer size data based on buffer size information in BSR and according to Table 1 or Table 2 (rule) (¶94; ¶121) for four LCGs when UE operates according to LTE and determining scaling factor for more LCGs of NR with finer granularity from Table 4 and Table 5 as disclosed by Shaheen and generating a list/ a table of BS values for the LCGs of the UE in LTE and/or NR (In LTE, there are four LCGs. In NR, more LCGs may be defined to provide finer granularity of the data priorities depending on the number of logical channels or types of services to be supported; ¶109)); or
generating the respective BS tables based on the at least one reference BS table and respective scaling factors associated with the at least one LCG (Shi; determining by the UE or network device to use the index levels of Table 1 or Table 2.  Each index level in the Table 1 and Table 2 has a scaling factor in compare to corresponding index level in the other table, for example the Table 1 index level 12, the BS value is between 276 bytes to 384 bytes and the Table 2 index 12 is a scaling factor of 2.8 till 3.1 of the Table 1 index level 12 BS value (see Table 1 and Table 2). Similarly determining scaling factor for each of the other three LCGs when UE operates according to LTE and determining scaling factor for more LCGs of NR with finer granularity from Table 4 and Table 5 as disclosed by Shaheen and generating a list/ a table of the BS values for the LCGs of the UE in LTE and/or NR (In LTE, there are four LCGs. In NR, )),
or a respective number of bits of a BS field (Shi; In an embodiment, since the buffer size information is a field of 5 bits, the number of its values is 32, and each value corresponds to a range of values of a buffer size; ¶67; In one implementation, a maximum buffer that may be denoted by the buffer size information is 150 k bytes, and the range of values of the buffer size to which each value corresponds is as shown in Table 1 below; ¶68; In one implementation, a maximum buffer that may be denoted by the buffer size information is 3000 k bytes, and the range of values of the buffer size to which each value corresponds is as shown in Table 2 below; ¶69);
wherein the rule is prestored in the terminal device or signaled to the terminal device (Shi; the rule of determining and selecting the buffer size data based on buffer size information in BSR and in according to Table 1 or Table 2, that is implemented by the UE, may take one or a combination of the two options, prestored in the terminal device or signaled to the terminal device; ¶9; ¶94; Shaheen; The described systems and methods do not necessarily require new formats to indicate the numerology/TTI size association and priority. The UE would/may be configured to make the associations according to the LogicalChannelConfig received from the gNB which provides the UE with the LCH numerology, LCH priority, etc. The UE performs the sorting of these active LCG ) or wherein the respective scaling factors are determined by the terminal device or signaled to the terminal device (Shi; determining by the UE or network device to use the index levels of Table 1 or Table 2.  Each index level in the Table 1 and Table 2 has a scaling factor in compare to corresponding index level in the other table, for example the Table 1 index level 12, the BS value is between 276 bytes to 384 bytes and the Table 2 index 12 is a scaling factor of 2.8 till 3.1 of the Table 1 index level 12 BS value (see Table 1 and Table 2). Similarly determining scaling factor for each of the other three LCGs when UE operates according to LTE and determining scaling factor for more LCGs of NR with finer granularity from Table 4 and Table 5 as disclosed by Shaheen and generating a list/ a table of the BS values for the LCGs of the UE in LTE and/or NR (In LTE, there are four LCGs. In NR, more LCGs may be defined to provide finer granularity of the data priorities depending on the number of logical channels or types of services to be supported; ¶109)).

Claims 6, 18, Shi in view of Shaheen discloses wherein the at least one reference BS table is associated with respective reference The Buffer Size field identifies the total amount of data available across all logical channels of a logical channel group after all MAC PDUs for the TTI have been built. The amount of data is indicated in a number of bytes. The Buffer Size field may include all data that is available for transmission in the RLC layer and in the PDCP layer. The size of the RLC and MAC headers are not considered in the buffer size computation. The length of this field is 6 bits. If extendedBSR-Sizes is not configured, the values taken by the Buffer Size field are shown in Table 4. If extendedBSR-Sizes is configured, the values taken by the Buffer Size field are shown in Table 5; ¶175), BSR report interval, or HARQ RTTs, and wherein the respective scaling factors are determined based on one of the respective reference numerologies/TTI lengths, BSR report interval, or HARQ RTTs and one of respective numerologies/TTI lengths, BSR report interval, or HARQ RTTs , that is associated with the at least one LCG (determining scaling factor relative to the index levels of Table 1 and Table 2 in regards to each of the four LCGs of the UE, operating in accordance with LTE as disclosed by Shi. Similarly determining scaling factor for one or more LCGs of NR with finer granularity from the Table 4 and Table 5 as disclosed by Shaheen and generating a list and a table of the BS values for the LCGs of the UE in LTE and/or NR in accordance with respective numerologies/TTI lengths of LCGs (In LTE, there are four LCGs. In NR, more LCGs may be ). It is noted that the reference BS table (Table 4 and/or Table 5) of Shaheen are associated with the numerologies/TTI lengths (¶175), so the scaling factors in regards to the index levels of Table 4 and Table 5, are also based on the respective numerologies/TTI lengths for each of the BS value of the LCGS of the UE operating in NR and/or LTE; LCHs belonging to a same carrier spacing and/or transmission time interval (TTI) length may be grouped in one or more LCG. Placement of an LCG in the BSR indicates a relative priority within a carrier spacing and/or TTI length set. Relative priorities of LCGs belonging to a same carrier spacing/TTI length are determined based on priorities of LCHs in the LCGs; ¶23; The UE may sort the LCGs in a BSR according to a priority of active LCHs triggering the BSR. LCHs belonging to a same carrier spacing and TTI length may be grouped in one or more LCG. Placement of an LCG in the BSR may indicate a relative priority within a carrier spacing/TTI length set; ¶26; The introduction of multiple numerologies/TTI length added a different layer of complexity for NR UE to indicate the amount of data available in its UL buffers. In addition to priority indication, there is a need to indicate or to distinguish the "numerology/TTI length" of the logical channel that trigger the BSR. Further, there is the possibility of multiple mapping of logical channels to multiple numerologies, which results in the possibility of multiple mapping of the same ).

Claims 7, 19, Shi in view of Shaheen discloses wherein the selected LCGs are able to use a first format (Shi; ¶5; In a future wireless communication system, such as a 5G or new radio (NR) system, a buffer status report (BSR) needs to at least include two formats. One is a short buffer status report (a short BSR), and the other is a buffer status report of a variable length (a variable BSR); ¶6; ¶7), and the selection of the subset of LCGs is based on at least one of a LCG/logical channel (LCH) priorities (Shaheen; selection of the subset of LCGs Instructions stored in the memory are executable to send explicit priority indications for each logical channel group (LCG) being reported in a buffer status report (BSR) to a base station (gNB). An LCG priority is based on a highest priority of logical channels (LCHs) within the LCG; abstract; methods for an enhanced buffer status report (BSR) to indicate the priority of logical channel groups (LCGs) which are based on grouping Logical Channels (LCHs) according to their carrier spacing and/or transmission time interval (TTI) size in fifth generation (5G) New Radio (NR); ¶2; ¶20; LCHs belonging to a same carrier spacing and/or transmission time interval (TTI) length may be grouped in one or more LCG. Placement of an LCG in the BSR indicates a relative priority within a carrier spacing and/or TTI length set. Relative priorities of LCGs belonging to a same carrier spacing/TTI length are determined based on priorities of LCHs in the LCGs; ¶23; The instructions may be further executable to list the LCGs in a descending order of priority with a highest priority listed first. Alternatively, the instructions may be further executable to list the LCGs in an ascending order of priority with a highest priority listed last; ¶24), a volume of available data for the LCG (¶90; another aspect, a buffer status reporting (BSR) procedure may be used to provide the serving eNB 160 with information about the amount of data available for transmission in the UL buffers associated with the MAC entity. RRC controls BSR reporting by configuring the three timers periodicBSR-Timer, retxBSR-Timer and ) and service type of the LCG (Shaheen; selection LCG based on service type; Table 1, shows associating priority in selecting and assignment of the LCGs according to the priority associated to the service types, video, audio, ..; In LTE, there are two types of BSR formats that can be reported to the eNB. The first one is the short/truncated BSR format where buffer status of one logical channel group can be reported. The second one is the long BSR format where data from all logical channel groups are reported. In LTE, there are four LCGs. In NR, more LCGs may be defined to provide finer granularity of the data priorities depending on the number of logical channels or types of services to be supported; ¶109; ¶113; ¶114).

Claim 13, analyzed with respect to claim 1, the further limitation of claim 13 disclosed by Shi, an apparatus at a terminal device (UE; Figs. 3, 4, 10; ¶80; ¶131) comprising a processor (Fig. 4, el. 401); and a memory (Fig. 4, el. 402), the memory containing instructions executable (FIG. 4 is a schematic diagram of a structure of the UE of an embodiment. As shown in FIG. 4, a UE 400 may include a central processing unit (CPU) 401 and a memory 402, the memory 402 being coupled to the central processing unit 401. For example, the memory 402 may store various data, and furthermore, it may store a program for data ).

Claim 14, analyzed with respect to claim 1, the further limitation of claim 14 disclosed by Shi, an apparatus at a network device (Figs. 6, 7, 13; ¶108; ¶159) comprising a processor (Fig. 7, el. 701) and a memory (Fig. 7, el. 702), the memory containing instructions executable (FIG. 7 is a schematic diagram of a structure of the network device. As shown in FIG. 7, a network device 700 may include a central processing unit (CPU) 701 and a memory 702, the memory 702 being coupled to the central processing unit 701. For example, the memory 702 may store various data, and furthermore, it may store a program for data processing, and execute the program under control of the central processing unit 701, so as to receive a report; ¶108).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
3/01/2021